Title: John Quincy Adams to Abigail Adams, 30 May 1798
From: Adams, John Quincy
To: Adams, Abigail


          
            30. May 1798.
          
          I have received within these few days your letters of the 17th: and 29th: of March, together with the books and pamphlets mentioned in the former. The last was forwarded to me from England by Mr: King, and at the same time one from the Secretary of State of the 10th: ulto:— I had long been without letters, and they have now been pouring in by floods at once. I have written to you and elsewhere so often by the way of Hamburg, Holland and England, that I think some of the Letters must have arrived ere this
          Mr: King to whom I am very much indebted for the kindness with which he constantly forwards to me the most recent intelligence From home, has sent me a pamphlet, republished in England from the communications made to congress on the 3d: of April.— It is equally surprizing to me, as to you, that our Envoys continued at Paris so long, after the transactions unfolded in their dispatches, and it redoubles the mortification which I felt upon hearing, that one of them consented to remain alone, after all the indignities to which they had been exposed and had submitted, were crowned by an order commanding two of them to quit the Republic— I rejoice to find that they have been formally recalled because I believe firmly, that the one left could have done by remaining any longer, nothing but mischief.— I know not how the Directory will conduct upon the publication of the dispatches in France; probably they will exhibit a complication of perfidy and violence, attempting to cast upon the American Government, and especially the President by name, the blame of the rupture. Their newspapers, before the arrival of the last accounts announced, that Messrs: Pinckney & Marshall, had shewn surliness, and an affectation of dignity in their proceedings; appeared ignorant of the circumstances of the Government, with which hey were sent to treat, and had upon rejecting the proposals made o them by the Directory, received Passports to return home: while

Mr: Gerry, who was more accommodating, remained to continue the negotiation.
          There has been lately published in England some intercepted Letters, written by one Stone and Helen M. Williams at Paris, to Doctor Priestley and B. Vaughan in America; I dare say you will see the pamphlet before this letter reaches you. It is interesting on many accounts, and among other things you will find the writer telling his friend that the Directory will hear of no reconciliation with America in John Adams’s time.— He urgently invites the Doctor back to Europe, and I most heartily wish he may accept the invitation— If such are his intimate correspondents, he is indeed misplaced in his present situation.— There is another fact disclosed in these Letters which contributes to discover the real state of the french Government.— The writer says that François de Neufchateau was to go out of the Directory at the next election— The Letters were written in February.— It is but a fortnight, since they met with great solemnity and drew their lots with numerous precautions tending to shew their extreme caution to preserve the constitutional decision of chance.— The member that went out was—François de Neufchateau.— The very same circumstance took place last year, when it was announced several days before the lots were drawn, that Letourneur would go out, as he accordingly did.— Such is the french constitutional rotation by lot.
          The elections for the Legislative Councils have been managed with a similar attention to representative principles.— They began by decreeing, two or three months ago, that the validity of the elections should be decided by themselves; that is, as if our present Congress should declare themselves the judges of the elections for the next.— They decreed likewise that the new Director should be appointed before the renewal of the Legislature.— In many of the primary assemblies, and electoral assemblies seissions occurred, and two setts of members were returned; among the rest in the Department of Paris. The Legislature acting constantly under the controul of the Directory have now passed a Law whereby they have declared null and void the elections of many departments; in several other instances have admitted the members chosen by the partial fragments of electoral assemblies, and in others have confirmed the elections but with individual exceptions, excluding persons by name, without giving any reason for so doing. In cases of seission where the choices were double, they paid little attention, where the majority of votes rested, but often received the choice of the minority, and rejected

that of the majority.— In the department of the Seine (Paris) the choice of more than two thirds of the electors was excluded; that of less than one third admitted.— This is representative democracy.
          The preparations and menaces against Great-Britain are still continued, and she on her part has taken every possible precaution to defend herself. The expedition is apparently to commence from Toulon where a large embarkation has taken place, the destination of which is kept secret, and concerning which the conjectures have been numerous. That, most prevalent is, the junction with the Spanish fleet at Cadix, and of both with the fleet preparing at Brest. The french papers announce, that the object is a point where England is altogether unprepared, and where all her defensive means will be unavailing.
          One 74 gun ship has lately been taken after a very obstinate action, and one has been burnt in the port of l’Orient— An attack has been made upon the little isles of Marcouf, only five miles from the french Coast, by fifty gun-boats, which were repulsed with a loss differently stated by the two parties.
          The little Republic of Geneva has been swallowed up at once by the great Nation— The Swiss Cantons after a bloody contest, which their want of union alone rendered fruitless have all submitted to the Constitution one and indivisible imposed on them.— The Cisalpine Republic remains in what they call the statu quo: that is, the french generals under the orders of the Directory, appoint all the members of its Government, Legislative and Executive, and displace them at their pleasure— Two instruments called Treaties, the one of alliance offensive and defensive, the other of Commerce, were prepared at Paris, and sent for ratification to Milan.— Such was their character, that even the men who held their authority as rulers of the Cisalpine Republic, under the appointment of Buonaparte, would not ratify them.— The french Directory then declared that the ratification of these Treaties was a preliminary without which the Cisalpines were to be considered, not as an Independent Nation, but as a conquest, and General Brune, commanded and received the resignation of two Cisalpine Directors, and appointed in their stead, two others more accommodating, or as he describes them himself “excellent subjects.”
          The proceedings in the Batavian Republic, are nearly of a similar nature— Citizen Stone tells Doctor Priestley, that the Batavian Government has all along shewn a most ill-timed spirit of Independence, and it is certain that if they have ever shewn any spirit of

Independence since May 1795, it has been ill-timed, because it could not be supported.— However on the 22d: of January last the refractory party were turned out of office, and the National Assembly purged of all its independent Spirits, reduced to half its numbers, and as obsequious and submissive as the excellent Cisalpine subjects.— A constitution was rapidly prepared, and presented to the adoption of that part of the People, which approved the present order of things—and especially to the army and navy, consisting almost entirely of foreigners. This constitution was adopted by a great majority of the voters, and on the 4th: of this month the assembly as it then remained, changed itself into a legislative Assembly under the Constitution, and divided into two branches.— This has given some dissatisfaction to the People, but it was avowedly done by the french Minister there, Charles Delacroix, who is soon to quit that station, having been newly elected a member of the Council of Elders.
          The new french Director is Treilhard, and a Paris newspaper, published by Poultier, hitherto a member of the Legislature, says that he will prevail upon his colleagues to reform, that monstrous corruption and venality, which prevail in every department of the administration, which is of public notoriety and well known to Treilhard, though the other Directors are not acquainted of it.
          I have here written you a long letter upon politics, which perhaps would have been much more acceptable if it had given you a detail of our domestic affairs, and mode of life here— You have already been informed how we passed the winter— Since the approach of the fine Season, and especially after the king’s departure this place is very much deserted, and we are left with as little society as we could wish.— The residence of all large towns in the Summer is unpleasant, and this is attended with more than usual inconveniences; but I cannot leave it.— We are all well. I endeavour to persuade my wife to write you, and hope she will before long.— I am out of all Patience with my brother Charles, from whom I have had not one line for near a twelve month, not one upon my business for nearly two years.
        